Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant’s arguments regarding the 103 rejection have been fully considered and they are not persuasive. 
Applicant argues, last para., page 3,
Applicant respectfully submits that Awano does not disclose one or more relay nodes
receiving a packet and part information indicating a packet part in which the search key
information is included

The examiner respectfully disagrees. Awano clearly discloses receiving a packet and part information indicating a packet part in which the search key information is included (fig. 9, is path information header included at step S100? If yes, go to step S103).  Here, the path information header has a part information (for example, route length field indicating all the links on the path, fig. 4.  Based on the route length, one can locate all the links on the path. That is, the route length field indicating where the search key information is included). Therefore, Awano, Martin, and Nakano disclose or suggest all of the limitations in the amendment claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-2, 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Awano (US20110261722, cited in IDS) in view of Martin (US 20090141659, cited in IDS).

Regarding claim 1, Awano discloses a control node, which is a control plane (C-plane) device, in a path control system comprising the control node performing path control of packet communication between nodes and one or more relay nodes that are connected to the control node and relay the packet communication (fig.1, path management server; [0090]), the control node comprising: 
a memory storing (i) designation information designating search key information of a node used as a search key determining a transmission destination that is a relay destination when one of the one or more relay nodes receives a packet (figs. 6,9,10, recording unit; [0099][0102][0106][0152-154], IP packet has destination information, search key and indication of the packet), (ii) part information indicating a packet part in which the search key information is included and (iii) topology information relating to network topology of the one or more relay nodes (figs. 6,9,10, path information recording unit; [0099][0102][0106][0152-154], IP packet has destination information, search key and indication of the packet; In fig. 9, is path information header included at step S100? If yes, go to step S103.  Here, the path information header has a part information (for example, route length field indicating all the links on the path, fig. 4.  Based on the route length, one can locate the links (or search key) on the path. That is, the route length field indicating where the search key information is included), recorded in the network topology information, network topology configured internally or stored in memory), 

in a case in which, in a packet received by at least one relay node among the one or more relay nodes, the search key information of the new node is included in a packet part indicated by the part information ([0153], when the IP packet (with source and destination addresses or search key information) transmitted from the node 100a (a new node) reaches the forwarding node, figs. 4, 9), 
sets a transmission destination of the packet, on the basis of the topology information stored in the memory, for at least a part of the one or more relay nodes or each of all the relay nodes in a transmission path of the packet transmission ([0102][0154], determining the forwarding path which set a transmission destination of the packet for each of the relay nodes; [0099][0102][0106], recorded in the network topology information, network topology configured internally or stored in memory). 
Awano does not explicitly disclose in a case in which a new node is connected to at least one of the one or more relay nodes, 
acquires node information relating to the new node,
extracts search key information of the new node on the basis of the acquired node information and the designation information stored in the memory.
Martin discloses in a case in which a new node is connected to at least one of the one or more relay nodes (Martin, fig. 2), 
acquires node information relating to the new node (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes),
extracts search key information of the new node on the basis of the acquired node information and the designation information stored in the memory (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes; determination is then made whether the unique node identifiers of the discovered neighboring nodes E 218 and  F 220 are currently listed in the NodeList).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Awano with the teachings given by Martin. The motivation for doing so would have been to efficiently discover network nodes and topology (Martin, [0002-5]).

Regarding claim 2, Awano and Martin disclose the control node according to claim 1, wherein a plurality of pieces of search key information are extracted when the search key information is extracted, and a transmission destination is set for each of the plurality of pieces of extracted search key information (Awano, figs. 4, 9, [0102][0154], determining the forwarding path which set a transmission destination of the packet for each of the relay nodes; neighboring information includes link band, reliability, congestion state. Martin, [0031], collected information includes where the nodes are connected to the relay nodes and connection types (physical or logic)). The motivation of the combination is same as in claim 1.

Regarding claim 4, Awano and Martin disclose the control node according to claim 1, wherein the packet communication is performed through one virtual network among a plurality of virtual networks established on a path (Awano, fig. 1; Martin, [0021], network may be a virtual network),
 wherein the memory stores designation information, part information and topology information for each of the virtual networks, (Awano, fig. 6, path information recording unit; [0099][0102][0106], recorded in the network topology information, network topology configured internally or stored in memory), and 
wherein the control node, 
in a case in which a new node is connected to at least one of the one or more relay nodes, 
acquires node information relating to the new node (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes), 
extracts search key information for each virtual network of the new node on the basis of the acquired node information and the designation information for each virtual network stored in the memory (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes; determination is then made whether the unique node identifiers of the discovered neighboring nodes E' 218 and' F' 220 are currently listed in the NodeList; [0021], network may be a virtual network), and, 
in a case in which, in a packet received by at least one relay node among the one or more relay nodes, the search key information for the virtual network of the new node is included in a packet part indicated by the part information for each virtual network (Awano, figs.4, 9, [0153], when the IP packet (with source and destination addresses or search key information) transmitted from the node 100a (a new node) reaches the forwarding node; [0021], network may be a virtual network), 
sets a transmission destination of the packet, on the basis of the topology information for each virtual network stored in the memory, for each virtual network and for at least a part of the one or more relay nodes or each of all the relay nodes in a transmission path of the packet transmission. (Awano, [0102][0154], determining the forwarding path which set a transmission destination of the packet for each of the relay nodes; [0021], network may be a virtual network; [0099][0102][0106], recorded in the network topology information, network topology configured internally or stored in memory). The motivation of the combination is same as in claim 1.

Regarding claim 5, Awano discloses a path control system (fig. 1) comprising: 
a control node performing path control of packet communication between nodes; and one or more relay nodes that are connected to the control node and relay the packet communication (fig. 1. path management server and forwarding nodes), 
wherein the control node comprises a first memory storing (i) designation information designating search key information of a node used as a search key determining a transmission destination that is a relay destination when one of the one or more relay nodes receives a packet (figs. 4, 6,9,10, recording unit; [0099][0102][0106][0152-154], IP packet has destination information, search key and indication of the packet), (ii) part information indicating a packet part in which the search key information is included and (iii) topology information relating to network topology of the one or more relay nodes (figs. 4, 6,9,10, path information recording unit; [0099][0102][0106][0152-154], IP packet has destination information, search key and indication of the packet; recorded in the network topology information, network topology configured internally or stored in memory; In fig. 9, is path information header included at step S100? If yes, go to step S103.  Here, the path information header has a part information (for example, route length field indicating all the links on the path, fig. 4.  Based on the route length, one can search the links on the path. That is, the route length field indicating where the search key information is included).  recorded in the network topology information, network topology configured internally or stored in memory), and, 
([0153], figs. 4 and 9, when the IP packet (with source and destination addresses or search key information) transmitted from the node 100a (a new node) reaches the forwarding node), 
generates a settings data table in which a transmission destination of the packet is set, on the basis of the topology information stored in the memory, for at least a part of the one or more relay nodes or for each of all the relay nodes in a transmission path of the packet transmission and transmits the generated settings data table to a determined relay node, from among the at least a part of the one or more relay nodes or for each of all the relay nodes in a transmission path of the packet transmission (fig. 6, [0109][0110][0154], 540, path information recording unit, path calculation unit 531 uses the network topology information to perform calculation/generation of the path; the forwarding path information is transmitted to the relay node and recording the path information or table; [0099][0102][0106], recorded in the network topology information, network topology configured internally or stored in memory), and 
wherein the determined relay node comprises a second memory storing the settings data table transmitted by the control node and transmits a packet received at the time of relaying on the basis of the settings data table stored in the second memory (figs. 5, 9, 16, 18, [0154][0160], recording unit, path information cache (or setting table) of the relay node and forward packet based on the path information). 
Awano does not explicitly disclose in a case in which a new node is connected to at least one of the one or more relay nodes, 

extracts search key information of the new node on the basis of the acquired node information and the designation information stored in the first memory.
Martin discloses in a case in which a new node is connected to at least one of the one or more relay nodes (fig. 2), 
acquires node information relating to the new node (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes),
extracts search key information of the new node on the basis of the acquired node information and the designation information stored in the first memory (Martin, [0027][0031-32], discovering neighboring node, collecting information of the neighboring nodes; determination is then made whether the unique node identifiers of the discovered neighboring nodes E 218 and  F 220 are currently listed in the NodeList).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Awano with the teachings given by Martin. The motivation for doing so would have been to efficiently discover network nodes and topology (Martin, [0002-5]).

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Awano in view of Martin further in view of Nakano (US 20080067240, cited in IDS).
Regarding claim 3, Awano and Martin disclose the control node according to claim 1, 
Awano and Martin do not explicitly disclose wherein insufficiency information is dynamically generated when the search key information is extracted.
(Nakano: [0343][0375], when the usage amount is greater than the balance (step S323), the control unit 302 dynamically outputs insufficiency information; extracting identification information, display failure condition).
It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings as given by Awano and Martin with the teachings given by Nakano. The motivation for doing so would have been to effectively exchange network condition such as usage information so that the network ca react properly (Nakano, [0009-12]).
Claim 6 is rejected same as claim 3. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474